Title: From John Adams to François Adriaan Van der Kemp, 29 January 1807
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Van Der Kemp
Quincy January 29 1807

Upon my Word and honour, if I know myself, and for any Thing I know to the contrary, I am Alive, and wide awake, and in as good health as usual, and have been So for Several years past, excepting now and then Such a Cold as that which you cured with a Bottle of Old Hoch and a pound or two of Veal Cutletts for Supper three Evenings Successively.
Pray tell me.—Is it actionable or indictable to Say or to write of a Man that he is dead?—Perhaps the Defendant would call for Evidence that it would be any damage to Such a Plantiff to be dead. How then could I make this out? Besides before the Action Should come to Tryal it is very probable that nature will do the Work, and then for any thing I know, he might give the Truth in Evidence in Justification, and a democratic Jury might not make the metaphisical distinction between the time past and the present, and might by their Verdict declare that the Thing is true enough.
Pray tell me again:—Is it an affront, to Say or write that a Man is dead who is not? And ought I to call the Defamer or Libeller to an Account? This it Seems to me would be to give the Slanderer an Opportunity of proving the truth of the fact, excepting a trifling Anacronism.
But to be Serious, it has been a kind of fashion to kill great Men. Franklin was put to death, half a dozen times and many others among the rest our amiable and excellent Governor was lately Slain by Such a report, and he had Several droll Conversations about it, with Strangers at the Taverns. But I am not, never was and never Shall be a great Man and therefore I can conceive no Motive that any Man could have to lay me low before my time. He could not expect to gratify my Ennemies, because they all know they have nothing to fear from me. They could not think of grieving or afflicting my friends for they all know they have nothing to hope from me. I conclude therefore that the report must have been owing to Some Accident and no design.
But to be more Serious Still. There are indubitable Marks in your Letter of an affection for me, which have tenderly touched me. I wish I were worthy of So much and So Sincere friendship as I believe yours to be.
You mention the late Pensionary De Gyzelaer, but I cannot be Sure whether this Signifies that he is physically or only politically dead.—I have So lively an impression on my Mind of that Sensible and Manly Character, that I Should cordially grieve at his death. I hope he Still lives and will yet be active and usefull in restoring the lost Liberties of Nations.
Your Letter is the first Intimation I have had of the melancholly Situation of our Friend Mr John Luzac. I feel for him, and every one of my Family will Sympathize with you and me upon this occasion. My Wife, My Daughter and my two Sons all knew him and revered him. He is a large Portion of the Salt of the Earth, and if it were not for a few Such Lotts, it seems to me, the whole Sodom must soon be burn’d up.
With Sincere Esteem and Regard, I am / Dear Sir yours


            
            
            J. Adams
            
            P.S. I cannot recollect that I have acknowledged the Receipt of your favour of the first of November last, which came to my hands in due Season.